       Case 1:19-cv-01039-BAM Document 22 Filed 01/13/21 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                          FRESNO DIVISION

13

14    CAROL LYNN RETHWISCH,                             No. 1:19-cv-01039-BAM

15                       Plaintiff,
                                                        STIPULATION AND ORDER FOR A FIRST
16    v.                                                EXTENSION OF THIRTY DAYS FOR
                                                        DEFENDANT’S OPPOSITION TO
17    ANDREW SAUL,
      Commissioner of Social Security,                  PLAINTIFF’S OPENING BRIEF
18
                         Defendant.
19
20          The parties stipulate by counsel that Defendant shall have an extension of thirty days, until

21   February 19, 2021, to file his opposition to Plaintiff’s opening brief. Good cause exists for this

22   extension, as explained below.

23          The undersigned counsel for Defendant was out of the office on leave from December 18,

24   2020, until January 4, 2021. Upon his return to the office, counsel for Defendant had two Ninth

25   Circuit answering briefs to draft, and finished drafting the second this morning, January 12, 2021.

26   Counsel for Defendant is responsible also for reviewing briefs for two new attorneys in his office,

27   one of whom will take this case for briefing. Counsel for Defendant currently has three additional

28   briefs from those two attorneys to review, all of which require briefing and review before this
        Case 1:19-cv-01039-BAM Document 22 Filed 01/13/21 Page 2 of 2


 1   case. Finally, additional time will be necessary to allow the new attorney assigned this case to
 2   review the record and draft a brief, and for counsel of record for Defendant to review and file that
 3   brief.
 4            For all these reasons, Defendant requests an extension of thirty days to file his opposition
 5   to Plaintiff’s opening brief. Plaintiff’s counsel has no objection to this request.
 6            Respectfully submitted January 12, 2021.
 7
     DATED: January 12, 2021                        /s/ Kelsey Mackenzie Brown
 8                                                  KELSEY MACKENZIE BROWN
                                                    (as authorized by email)
 9                                                  Attorney for Plaintiff
10                                                  McGREGOR W. SCOTT
11                                                  United States Attorney

12   DATED: January 12, 201                   By    s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
13                                                  Special Assistant United States Attorney
14
                                                    Attorneys for Defendant
15

16                                                  ORDER

17             Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY
18
     GRANTS the request. Defendant shall file his opposition to Plaintiff’s opening brief no later than
19
     February 19, 2021.
20

21   IT IS SO ORDERED.
22
         Dated:     January 13, 2021                            /s/ Barbara   A. McAuliffe            _
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         2
